METHOD FOR DETERMINING
THE TENSION OF A DRIVE BELT



FIRST OFFICE ACTION


This action is in response to the Applicant’s Preliminary Amendment dated June 24, 2020.

SPECIFICATION

The Examiner notes that the specification make reference to the claims (see pages 4 and 12), and thus any amendment to the claims may necessitate a corresponding amendment to the specification.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.


35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte (2005/0210752).

With respect to independent claim 1, Schulte sets forth a method for determining the tension of a drive belt which transmits a torque generated by a drive unit to a load, the method including the following steps:
a. moving the load from a moving state into a rest state (see opening or closing a door);
b. recording the motor voltage during the moving step (paragraph 58) and inherently preparing a time-resolved motor voltage curve (ie. the continuous measurement of voltage values as per paragraphs 57+); and
d. evaluating the voltage curve and determining the tension of the drive belt based on the voltage curve (abstract).

Schulte fails to set forth the determining of motor current from the recorded motor voltage, preparing a time-resolved motor current curve, and determining the tension of the drive belt based on the motor current curve.

However, it would have been obvious to one having ordinary skill to convert the measured voltage values into current values and determine the tension of the drive belt based on the current values.
The motivation being that with the known relationship between voltage values and corresponding current values, one of ordinary skill would possess the ability to convert the measured voltage values into current values.

With respect to claim 2, Schulte sets forth that the load comprises a door leaf of a single-leaf sliding door (Fig. 1).

With respect to claim 3, Schulte sets forth that the moving state relates to an opening or closing movement of the door leaf (abstract).

With respect to claim 4, Schulte sets forth that the rest state relates to an open state of the door leaf (abstract).

With respect to claim 10, Schulte sets forth that the method is executed during active operation of the drive belt and enables a continuous status monitoring of the tension of the drive belt (paragraphs 11+).




With respect to claim 11, Schulte sets forth a door system comprising:
a door leaf (18);
a drive unit (36);
a drive belt (30) provided between the drive unit and the door leaf; and
a processing and control unit (62),
wherein the drive belt is adapted to transmit a torque generated by the drive unit to the door leaf in order to execute the claimed method (paragraph 37).

Allowable Subject Matter

Claims 5 - 9 are objected to as being dependent upon rejected claim 1, but would be allowable if rewritten in independent form including all of the limitations of claim 1 and any intervening claims.

With respect to claim 5, the prior art fails to teach or suggest that the evaluation is made by way of an algorithmic evaluation which is based on selected curve features of the motor current curve after reaching the rest state.

Claims 6 - 9 depend from claim 5 and are thus not taught or suggested by the prior art for, at least, that reason.



CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/Eric S. McCall/Primary Examiner
Art Unit 2856